Title: From George Washington to Edward Carrington, 1 May 1796
From: Washington, George
To: Carrington, Edward


        (Private)
       
        
          Dear Sir,
          Philadelphia 1st May 1796.
        
        With much pleasure I received your letter of the 22d ulto; and if the sense of the great body of Citizens in Virginia should be expressed in the manner you seem to expect, it would give me, and I believe I might add every friend to order and good government throughout the United States, very great satisfaction: More so than similar sentiments from any other State in the Union; for people living at a distance from it know not how to believe it possible, that its Representatives both in the General & State Legislatures can speak a language which is repugnant to th⟨e⟩ Sense of their Constituents; especially too, as they seem to give the tone to all the States south of them.
        Whatever my own opinion may be on this, or any other subject, interesting to the Community at large, it always has been, and will continue to be, my earnest desire to learn, and to comply, as far as is consistent, with the public sentiment; but it is on great occasions only, and after time has been given for cool and deliberate reflection, that the real voice of the people can be known.
        The present, however, is one of those great occasions; than which, none more important has occurred, or probably may occur again, to call forth their decision. And to them the appeal is now made. For no candid man, in the least degree acquainted with the progress of this business, will believe for a moment, that the ostensible dispute, was about papers—or that the British Treaty was a good one, or a bad one; but whether there should be a Treaty at all without the concurrence of the house of Representatives: which was striking at once, & boldly too, at

the fundamental principles of the Constitution; and if it were established, would render the Treaty making Power not only a nullity, but such an absolute absurdity, as to reflect disgrace on the framers of it: for can any one suppose, that they who framed, or those who adopted that Instrument, ever intended to give the power to the President & Senate to make Treaties (and declaring that when made & ratified, they should be the Supreme law of the land) and in the same breath place it in the powers of the house of Representatives to fix their Veto on them? unless apparent marks of fraud or corruption (which in equity would set aside any contract) accompanied the measure, or such striking evidence of National injury attended their adoption as to make War, or any other evil preferable. Every unbiassed Mind will answer in the Negative.
        Whence the source, and what the object of all this struggle is, I submit to my fellow citizens. Charity would lead one to hope that the motives to it have been pure. Suspicions, however, speak a different language—and my tongue, for the present, shall be silent. Such further information on this head (or any other similarly important) which may come to your knowledge—and your leisure and inclination may enable you to give—will be very acceptable to Dear Sir Your Obedt & Obliged Servt
        
          Go: Washington
        
      